PER CURIAM:
Terry E. Cook appeals the district court’s order denying relief on his action filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the *791district court. See Cook v. Blair, No. CA-02-609-5-BO (E.D.N.C. Mar. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED